Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment and Request for Continued Examination filed on 09 February 2021.  As directed by the Amendment, claims 1, 4, 7, 13, and 20 have been amended.  Claims 1-20 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2021 has been entered.
 
Reasons for Allowance
Regarding independent claims 1, 13, and 20, the prior art of record, alone or in combination does not disclose each and every limitation of the claims as amended.

More specifically, claim 1 as currently amended recites 
[…] the end-of-period value of the metric is predicted by:
	predicting a first estimate of the end-of-period value of the metric for the current period of time during a first subperiod of the current period of time using a first LSTM cell based on a first plurality of values for the metric for subperiods of the current period of time prior to the first subperiod; and
	predicting a second estimate of the end-of-period value of the metric for the current period of time during a first subperiod of the current period of time using a second LSTM cell based on the first end-of-period value and a second plurality of values of the metric including the first plurality of values of the metric; […]

As argued by the Applicant in the Remarks filed on 09 February , the previously cited art of record Ahmad et al., "Real-Time Anomaly Detection for Streaming Analytics," arXiv:1607.02480v1, 8 July 2016, hereinafter “Ahmad” and Duan et al., "Travel Time Prediction with LSTM Neural Network," 2016 IEEE19th International Conference on Intelligent Transportation Systems (ITSC), Rio de Janeiro, Brazil, November 1-4, 2016, hereinafter “Duan”, alone or in combination, do not teach or disclose the above amended claim features.
Ahmad and Duan are in the field of forecasting metric values based on historical time series values of the metric, and like the claimed invention, Duan uses stacked LSTM (Long Short Term Memory) cells in its forecasting.
The previously cited Ahmad and Duan references do not, alone or in combination, disclose or teach the amended features in which both the first and second same value, specifically the predicted end-of-period value of a metric.
Page 13 of the Remarks depicts FIG.7 of the present application.  In the figure, each of the inputs 710 (X(t,h), X(t,h+1), X(t, h+2), etc.) represents an hourly measurement of the metric (in this case, a “subperiod” as claimed would be one hour).  The outputs 740 (“gamma hat”ti, “gamma hat”ti+1, “gamma hat”ti+2, etc.) from each LSTM are all predictions for the value of the metric at the end of the current day (in this case, the “current period of time” as claimed would be the current day).  In other words, each LSTM cell produces a prediction of the “end-of-period” value, using both an input hourly value of the metric and the outputs from the previous LSTM cells to refine its prediction.  
Page 12 of the Remarks depicts FIG. 4 of the cited Duan reference, showing stacked LSTM cells used to predict values of a metric based on historical time series data.  In contrast to the claimed invention, each of the LSTM cells in Duan only produces a prediction for the next subperiod based on the measurement from the current subperiod and the outputs of the previous LSTM cells.  The LSTM outputs of Duan are not each individually predicting an end-of-period value for the metric as claimed.
These amended features were not found during a thorough search of the prior art.

For the remaining limitations of claim 1, the combination of Ahmad and Duan remains the most applicable prior art:
claim 1, Ahmad discloses [a] method, comprising: receiving, by processing circuitry of a web server configured to host a website and analyze metrics related to the website, values of a metric over a previous period of time; (Ahmad, § 3, ¶ 1, "Let the vector xt represent the state of a real-time system at time t. The model receives a continuous stream of inputs: …, xt-2, xt-1, xt, xt+1, xt+2, … (equation (1)). Consider for example, the task of monitoring a datacenter. Components of xt might include CPU usage for various servers, bandwidth measurements, latencies of servicing requests, etc." [corresponds to claimed "metrics related to the website" and "receiving values of a metric over a previous period of time"] receiving, by the processing circuitry, values of the metric during a current period of time, wherein each of the received values of the metric corresponds to a subperiod of the previous period of time; (Ahmad, § 3, ¶ 2, "In order to perform anomaly detection we utilize two different internal representations available in the HTM. Given an input xt, the vector a(xt) is a sparse binary code representing the current input.  We also utilize an internal state vector π(xt) which represents a prediction for a(xt+1), i.e. a prediction of the next input xt+1." [The vector a(xt) represents the most recent observed metric value, and represents the value of the "current period" which ends when the next value a(xt+1) is observed.]) during the current period of time, predicting an end-of-period value of the metric for the current period of time based on the received values of the metric, (Ibid., "Given an input xt, the vector a(xt) is a sparse binary code representing the current input. We also utilize an internal state vector π(xt) which represents a prediction for a(xt+1), i.e. a prediction of the next input xt+1. The prediction vector incorporates inferred information about current sequences." [The prediction vector π(xt) a(xt+1), and xt+1 represents the end of the current period xt.  During time t, the prediction vector π(xt) is calculated and predicts the value of the metric at the end of the current time period t.] […] generating, by the processing circuitry, a probability of the metric having an anomalous value at an end of the current period of time based on the predicted end-of-period value and the received values of the metric over the previous period of time; (Ahmad, § 3, ¶ 2 and Fig. 3, "a(xt) and  π(xt) are recomputed at every iteration but do not directly represent anomalies. In order to create a robust anomaly detection system we introduce two additional steps. We first compute a raw anomaly score from the two sparse vectors. We then compute an anomaly likelihood value which is thresholded to determine whether the system is anomalous."; Ahmad, § 3.2, 2, "Rather than thresholding the raw score directly, we model the distribution of anomaly scores and use this distribution to check for the likelihood that the current state is anomalous. The anomaly likelihood is thus a metric defining how anomalous the current state is based on the prediction history of the HTM model. To compute the anomaly likelihood we maintain a window of the last W raw anomaly scores. We model the distribution as a rolling normal distribution where the sample mean and variance are continuously updated from previous anomaly scores as follows: [equations (3) and (4)] [...] We define the anomaly likelihood as the complement of the tail probability: [equations (5) and (6)] [...] W' here is a window for a short term moving average, where W' <<  W. We threshold Lt and report an anomaly if it is very close to 1." [The two vectors a(xt) and  π(xt) (which represent the value of the current period and predicted value for the end of the current period respectively) are used to compute a raw anomaly score.  The and performing, by the processing circuitry, a remedial action in response to the probability of the metric having the anomalous value at the end of the current period of time exceeding a specified threshold value. (Ibid., "We threshold Lt and report an anomaly if it is very close to 1."; Ahmad, § 3.3, ¶ 1, "An automated alerting system might need to continually decide whether to generate an alarm and possibly wake up the on-call engineer." [reporting an anomaly, generating an alert, and possibly waking personnel])

	Ahmad does not disclose wherein the end-of-period value is predicted using a recurrent neural network (RNN) including a plurality of LSTM cells, and wherein […].
	Duan teaches wherein the end-of-period value is predicted using a recurrent neural network (RNN) including a plurality of LSTM cells, and wherein […]. (Duan, pg. 1055, Fig. 4 and § 2(C) "Series Prediction LSTM Neural Network," ¶ 1, "For the purpose of travel time prediction, we construct a LSTM neural network shown in Fig. 4 using RNN and LSTM cell. At time t, the input of the network is the observed history data xt and the output is the predicted future data ~Xt+1." [In Figure 4, the input layer is historical and current values of time-series data, and each LSTM cell in the LSTM layer takes as input one of the time-series values and an output of the previous LSTM cell.  The output of the rightmost Output Layer cell is a predicted value for time t+1 (~Xt+1), which represents the predicted value at the end of the current time period t.]

	It would have been obvious to one of ordinary skill in the art to modify the time series prediction of Ahmad with the LSTM recurrent neural network of Duan, the benefit being that “LSTM neural network has been successfully applied in many real-world problems involving sequence data, e.g. music generation, image captioning, speech recognition, [and] machine translation,” as cited by Duan in § III, ¶ 1.


Claim 13 as currently amended recites the same basic functionality as claim 1 (multiple predictions of a metric value for a current time period).  Rather than the stacked LSTM cells of claim 1, claim 13 recites using a plurality of ETS (Exponential Time Series) models, each model trained using the metric values for a subperiod and from the same subperiod taken during previous periods of time:
generating a plurality of predicted values of the metric for the current time period, wherein each of the predicted values corresponds to a subperiod of the current time period and is generated using an exponential time series (ETS) model corresponding to the subperiod and trained using values of the metric corresponding to the subperiod from previous periods of time;

The previously cited combination of Ahmad, Mathis (US 2015/0381648), and Chen (US 2004/0249775) does not disclose or teach the amended feature of a plurality of ETS models, each model corresponding to a particular subperiod and being “trained plurality of ETS models, each model corresponding to a particular subperiod, trained using values of the metric corresponding to the subperiod from previous periods of time, and producing a prediction of a metric value for a current time period.
  These amended features were not found during a thorough search of the prior art.

Claim 20 was previously rejected under 35 U.S.C. § 102 as being anticipated by the Ahmad reference, but is currently amended such that it now recites similar limitations as claim 13.  The reasons for allowance given above for claim 13 are applicable to claim 20 as well.

For the remaining limitations of claims 13 and 20, the combination of Ahmad, Mathis, and Chen remains the most applicable prior art:

Regarding claim 13, Ahmad discloses [a] computer program product comprising a nontransitory storage medium, the computer program product including code that, when executed by processing circuitry of a computer configured to host a website and analyze metrics related to the website, causes the processing circuitry to perform a method, the method comprising: receiving values of a metric over a previous period of time, wherein the values of the metric over the previous period of time comprise values of the metric corresponding to subperiods of the previous period of time; (Ahmad, § 3, ¶ 1, "Let the vector xt represent the state of a real-time system at time t. The model receives a continuous stream t of inputs: …, xt-2, xt-1. xt. Xt+1, xt+2, … (equation (1)). Consider for example, the task of monitoring a datacenter. Components of xt might include CPU usage for various servers, bandwidth measurements, latencies of servicing requests, etc." [corresponds to claimed "metrics related to the website" and "receiving values of a metric over a previous period of time"]) receiving actual values of the metric during a current period of time, wherein each of the values of the metric corresponds to a previous subperiod of the current time period; (Ahmad, § 3, ¶ 2, "In order to perform anomaly detection we utilize two different internal representations available in the HTM. Given an input xt, the vector a(xt) is a sparse binary code representing the current input.  We also utilize an internal state vector  π(xt) which represents a prediction for a(xt+1), i.e. a prediction of the next input xt+1." [The vector xt represents a series of time values over periods of time. The vector a(xt) represents the most recent observed metric value, and represents the value of the "current period," which ends when the next value a(xt+1) is observed.]) […] generating a probability of the metric having an anomalous value at the end of the current period of time based on the predicted end-of-period value; (Ibid. and Fig. 3, "a(xt) and  π(xt) are recomputed at every iteration but do not directly represent anomalies. In order to create a robust anomaly detection system we introduce two additional steps. We first compute a raw anomaly score from the two sparse vectors. We then compute an anomaly likelihood value which and performing a remedial action in response to the probability of the metric having the anomalous value at the end of the current period of time exceeding a specified threshold value. (Ibid., "We threshold Lt and report an anomaly if it is very close to 1."; Ahmad, § 3.3, ¶ 1, "An automated alerting system might need to continually decide whether to generate an alarm and possibly wake up the on-call engineer." [reporting an anomaly, generating an alert, and possibly waking personnel])


during the current period of time, predicting an end-of-period value of the metric for the current period of time by summing the actual values of the metric and the predicted values of the metric for the current period of time; 
Chen teaches during the current period of time, predicting an end-of-period value of the metric for the current period of time by summing the actual values of the metric and the predicted values of the metric for the current period of time; (Chen ¶ [0066], "These four ANN-based VSTLPs all together generate predicted load values for the next 60 minutes. However, some of these forecasted load values will not be used in adaptive scaling if the time stamp associated with them is beyond the current hour. If the current time instant n is i minutes after the hour, then within the hour, for the time period from n-i + 1 to n,  Pn-i+1, Pn-i+2, Pn-i+3, ... , Pn actual values are available, and for the rest of the time period within the hour, only predicted values P(hat)n+k (1<=k<=60-i) are available. [The ANNs predict the load values for the next 60 minutes (corresponds to claimed sub-periods), but only values that fall within the current hour (corresponds to claimed "period") are used.  If it is currently i minutes into the current hour, then there will be i actual values available, and (60-i) remaining predicted future values available.]; Ibid., "For example, let the scaling factor be Sn, and let the hourly forecasted load value from STLF for the current hour be Pstlf. To make the minutely forecasted load values within the hour conform to the hourly forecasted load value from STLF with satisfactory accuracy, the following relationship is used: (Equation 23).  [According to equation 23, the predicted hourly value for the current hour Pstlf is represented by the sum of the i actual minute values already received during the current i) predicted future values remaining in the current hour.  The "scaling factor" Sn is used to measure how closely the previously received minute values have matched their respective predicted values, and may be equal to 1.])
Chen is analogous art, as it is in the field of using machine learning models to analyze and forecast time-series data.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the time-series prediction of Ahmad and Mathis with the method of summing actual and predicted values as taught by Chen, the benefit being that the “ANN-based VSTLP module 1600 has the functional capability to among other features, distinguish between different seasons (for instance, summer and winter); distinguish between weekends, holidays and weekdays; distinguish between off-peak times and on-peak times; predict the next period (15 1-minute) load values which conform to the dynamics of recent time period(s) (for instance, the past 15 minutes); and to conform to the hourly average values of load that is forecasted by STLF module 1650 function or equivalent outside sources,” as cited by Chen at ¶ [0055].

	Claim 20 as currently amended recites similar limitations as amended claim 13 and is allowable for the same reasons presented above.

	For at least these reasons, independent claims 1, 13, and 20 are allowable over the prior art of record.  Claims 2-12 and 14-19 are allowable by virtue of the dependence from their respective base claims.

	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SCOTT R GARDNER/Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126